 



Exhibit 10(v)-8
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of November 28,
2007, by and among ENERGYSOUTH, INC., a Delaware corporation (the “Parent
Borrower”), the subsidiaries of the Parent Borrower signatory to this Pledge
Agreement or to any amendment, supplement, joinder agreement or other
modification relating to this Pledge Agreement (in each case, a “Pledge
Supplement”) pursuant to which such subsidiary becomes a party hereto (each a
“Subsidiary Pledgor” and collectively, the “Subsidiary Pledgors”; the Parent
Borrower and the Subsidiary Pledgors shall be collectively known as the
“Pledgors”, and individually as “Pledgor”), in favor of REGIONS BANK, as
Administrative Agent (in such capacity, the “Administrative Agent”), for the
benefit of the several banks and other financial institutions and lenders (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement dated as of November 28, 2007, among the Parent Borrower, Bay Gas
Storage Company, Ltd., an Alabama limited partnership (the “Subsidiary
Borrower”), the Administrative Agent, the Lenders, and Regions Bank, in its
capacities as Administrative Agent, Issuing Bank and Swingline Lender (as the
same may hereafter be further amended, restated, supplemented, refinanced or
replaced from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, certain of the Pledgors are the record and beneficial owners of
all of the issued and outstanding shares of capital stock of the Alabama
corporations listed on Part A of Schedule I attached hereto (the “Shares”),
certain of the Subsidiary Pledgors are the record and beneficial owners of all
limited partnership interests of the Alabama limited partnership listed on
Part B of Schedule I attached hereto (the “Limited Partnership Interests”),
certain of the Subsidiary Pledgors are the record and beneficial owners of all
partnership interests of the Alabama general partnership listed on Part C of
Schedule I attached hereto (the “General Partnership Interests”), and certain of
the Pledgors are the record and beneficial owners of all of the issued and
outstanding limited liability company interests of the Delaware limited
liability company listed on Part D of Schedule I attached hereto (the “LLC
Interests”);
     WHEREAS, it is a condition to the Lenders’ obligations to make Loans to the
Parent Borrower and the Subsidiary Borrower, and to issue and continue in
effect, for the account of the Parent Borrower and the Subsidiary Borrower,
Letters of Credit, all as more particularly provided in the Credit Agreement,
that the Pledgors guarantee payment of all Obligations of the Parent Borrower
and the Subsidiary Borrower as defined in the Credit Agreement, and pledge to
the Administrative Agent, for its benefit and for the benefit of the Lenders and
the Issuing Bank, the respective ownership interests held by such Pledgors in
certain Subsidiaries of the Parent Borrower; and
     WHEREAS, the Parent Borrower and the Subsidiary Pledgors have executed and
delivered to the Administrative Agent, the Parent Guarantee and the Subsidiary
Guarantee, respectively, each dated as of the date of this Pledge Agreement, and
are delivering this Pledge Agreement, in order to satisfy such condition and to
induce the Administrative Agent, the

 



--------------------------------------------------------------------------------



 



Lenders and the Issuing Bank to make the extensions of credit to the Parent
Borrower and the Subsidiary Borrower as provided in the Credit Agreement;
     NOW, THEREFORE, in consideration of the credit facilities extended to the
Parent Borrower and Subsidiary Borrower by the Lenders, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.
References herein to this Pledge Agreement shall be deemed to include each
Pledge Supplement and any other amendment, restatement or modification hereof.
     2. Pledge. The Pledgors have pledged, and each Pledgor does hereby pledge,
to the Administrative Agent, for its benefit and the benefit of the Lenders and
the Issuing Bank (the Administrative Agent, the Lenders and the Issuing Bank are
collectively referred to herein as the “Secured Parties” and each a “Secured
Party”) and have granted, and each Pledgor does hereby grant, to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
security interest in the following property, whether now owned by or owing to,
or hereafter acquired by or arising in favor of, such Pledgor (collectively, the
“Pledged Collateral”):
          (a) All authorized, issued and outstanding Shares, and the
certificates representing such Shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Shares, so that
the Administrative Agent maintains at all times under this Pledge Agreement a
pledge of and security interest in one-hundred percent (100%), on a fully
diluted basis, of all shares of the authorized and issued and outstanding
capital stock of the respective issuers of the Shares shown in Part A of
Schedule I;
          (b) All Limited Partnership Interests, and any certificates
representing such Limited Partnership Interests, and all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Limited Partnership Interests, so that the Administrative
Agent maintains at all times under this Pledge Agreement a pledge of and
security interest in not less than ninety and nine-tenths percent (90.9%), on a
fully diluted basis, of all partnership interests in the general partnership
shown in Part B of Schedule I;
          (c) All General Partnership Interests, and any certificates
representing such Partnership Interests, and all dividends, distributions, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Partnership Interests, so that the Administrative Agent maintains at all
times under this Pledge Agreement a pledge of and security interest in not less
than fifty-one percent (51%), on a fully diluted basis, of all partnership
interests in the general partnership shown in Part C of Schedule I;

2



--------------------------------------------------------------------------------



 



          (d) All LLC Interests, and any certificates representing such LLC
Interests, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such LLC Interests,
so that the Administrative Agent maintains at all times under this Pledge
Agreement a pledge of and security interest in not less than sixty percent
(60%), on a fully diluted basis, of all limited liability company interests of
the limited liability company shown in Part D of Schedule I;
          (e) Any shares, general partnership interests, limited partnership
interests, limited liability company interests or other equity interests of the
Subsidiaries listed on Schedule I (collectively, the “Pledged Subsidiaries”)
acquired by any Pledgor or such Pledgor’s designees with respect to, in addition
or incident to, or in lieu of, the Pledged Collateral referred to in the
foregoing clauses (a), (b), (c) and (d), whether (x) due to any dividend,
stock-split, stock dividend or distribution on dissolution, or partial or total
liquidation, or for any other reason, (y) in connection with a reduction of
capital, capital surplus or paid-in-surplus or (z) in connection with any
spin-off, split-off, reclassification, readjustment, merger, consolidation, sale
of assets, combination of shares or any other plan of distribution affecting the
Pledged Subsidiaries;
          (f) Any subscription or other rights or options issued in connection
with the Pledged Collateral referred to in the foregoing clauses (a), (b), (c),
(d) and (e) and, if exercised by any Pledgor, all new shares, general
partnership interests, limited partnership interests, limited liability company
interests or other equity interests of the Pledged Subsidiaries so acquired by
such Pledgor, which shall promptly be assigned and delivered to the
Administrative Agent and held under the terms of this Pledge Agreement in the
same manner as the Pledged Collateral originally pledged hereunder;
          (g) All shares, general partnership interests, limited partnership
interests, limited liability company interests, and other ownership interests in
any direct or indirect Subsidiaries of the Parent Borrower as more particularly
described as being part of the Pledged Collateral (such ownership interests,
together with the Shares, the General Partnership Interests, the Limited
Partnership Interests, and the LLC Interests included in the Pledged Collateral,
referred to collectively as the “Pledged Interests”) in each Pledge Supplement
executed and delivered by the Parent Borrower and/or any direct or indirect
Subsidiary or Subsidiaries of the Parent Borrower, and all other property and
related rights and interests as described in such Pledge Supplement; and
          (h) Any and all proceeds, monies, income and benefits arising from or
by virtue of, and all dividends and distributions (cash or otherwise) payable or
distributable with respect to, all or any of the Pledged Collateral or other
securities and rights and interests described in this Section 2, except as
expressly provided for in Section 8 hereof.
     3. Security For Secured Obligations. This Pledge Agreement and the Pledged
Collateral secure the prompt payment, in full when due, whether at stated
maturity, by acceleration or otherwise, and performance of (i) with respect to
the Parent Borrower, all of the “Obligations” (as defined in the Credit
Agreement) and the “Guaranteed Obligations” (as defined in the Parent Guarantee
executed and delivered pursuant to the requirements of the Credit

3



--------------------------------------------------------------------------------



 



Agreement), (ii) with respect to the Subsidiary Pledgors, all of the “Parent
Guaranteed Obligations” and “Subsidiary Borrower Guaranteed Obligations” (as
defined in the Subsidiary Guarantee executed and delivered pursuant to the
requirements of the Credit Agreement), and (iii) all costs of collection,
foreclosure, and enforcement (including reasonable attorneys’ fees), expenses,
reimbursement and indemnity payments, and other amounts incurred by or owing to
the Administrative Agent as provided in the Credit Agreement or in respect of
this Pledge Agreement or any actions taken hereunder (collectively, the “Secured
Obligations”).
     4. Delivery Of Pledged Collateral. All certificates and instruments
representing or evidencing any of the Pledged Collateral shall be delivered to
and held by or on behalf of the Administrative Agent pursuant hereto. All
certificated Pledged Collateral shall be accompanied by duly executed, undated
instruments of transfer or assignment endorsed in blank, all in form and
substance satisfactory to the Administrative Agent and the Secured Parties and,
if the Administrative Agent or any Secured Party so requests, with signatures
guaranteed by a member of a registered national securities exchange or the
National Association of Securities Dealers, Inc. or by a commercial bank or
trust company having an office or correspondent in the United States. Upon the
occurrence and during the continuance of an “Event of Default” (as defined in
the Credit Agreement), the Administrative Agent shall have the right, at any
time in its discretion and without notice to any Pledgor, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Pledged Collateral. In addition, the Administrative Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
     5. Representations and Warranties. Each Pledgor represents and warrants to
the Administrative Agent and the other Secured Parties, as of the date of this
Pledge Agreement and each Pledge Supplement, as the case may be, as follows:
          (a) Each Pledgor is, and at the time of delivery of any certificated
Pledged Collateral to the Administrative Agent pursuant to Section 4 hereof will
be, the sole holder of record and the sole beneficial owner of the Pledged
Collateral pledged by such Pledgor, free and clear of any pledge, security
interest, assignment, share, levy or other lien or encumbrance thereon or
affecting the title thereto.
          (b) All of the Pledged Interests have been duly authorized, validly
issued and are fully paid and non-assessable and all documentary, stamp, or
other taxes or fees owing in connection with the issuance, transfer and/or
pledge thereof hereunder have been paid and will be hereafter paid by each
Pledgor as same becomes due and payable.
          (c) No dispute, counterclaim or defense exists with respect to all or
any part of the Pledged Collateral.
          (d) Each Pledgor has the requisite corporate other organizational
authority to pledge, assign, transfer, deliver, deposit and set over its Pledged
Collateral to the Administrative Agent as provided herein.

4



--------------------------------------------------------------------------------



 



          (e) There are no restrictions, other than applicable laws and
regulations affecting the offering and sales of securities generally, upon the
transfer, hypothecation or pledge of any of the Pledged Collateral.
          (f) None of the Pledged Interests have been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject.
          (g) Part A of Schedule I hereto lists the authorized shares of common
stock, the par value thereof and the number of issued and outstanding shares of
common stock of the issuer of the Shares. As of the date hereof, (i) no
subscription, warrant, option or other right to purchase or acquire any shares
of any class of capital stock of the issuer of the Shares is authorized and
outstanding, and (ii) there is no commitment by the issuer of the Shares to
issue any such shares, warrants, options or other such rights or securities.
          (h) Part B of Schedule I hereto lists all of the issued and
outstanding limited partnership interests of the issuer of the Limited
Partnership Interests. As of the date hereof, (i) no subscription, warrant,
option or other right to purchase or acquire any limited partnership interests
of the issuer of the Limited Partnership Interests is authorized and
outstanding, and (ii) there is no commitment by the issuer of the Limited
Partnership Interests to issue any such warrants, options or other such rights
or securities.
          (i) Part C of Schedule I hereto lists all of the issued and
outstanding partnership interests of the issuer of the General Partnership
Interests. As of the date hereof, (i) no subscription, warrant, option or other
right to purchase or acquire any partnership interests of the issuer of the
Partnership Interests is authorized and outstanding, and (ii) there is no
commitment by the issuer of the General Partnership Interests to issue any such
warrants, options or other such rights or securities.
          (j) Part D of Schedule I hereto lists all of the issued and
outstanding limited liability company interests of the issuer of the LLC
Interests. As of the date hereof, (i) no subscription, warrant, option or other
right to purchase or acquire any liability company interests of the issuer of
the LLC Interests is authorized and outstanding, and (ii) there is no commitment
by the issuer of the LLC Interests to issue any such warrants, options or other
such rights or securities.
          (k) Each Pledge Supplement lists all of the issued and outstanding
ownership interests of the types and classes for each direct or indirect
Subsidiary of the Parent Borrower that are being pledged pursuant to such Pledge
Supplement. As of the date of such Pledge Supplement, (i) no subscription,
warrant, option or other right to purchase or acquire any such ownership
interests is authorized and outstanding, and (ii) there is no commitment by the
issuer of such ownership interests to issue any such warrants, options or other
such rights or securities.
          (l) The pledge by each Pledgor of its Pledged Collateral is not in
contravention of any law or of any agreement to which such Pledgor is party or
by which such Pledgor is otherwise bound, and no consent, approval,
authorization or other order of, or other

5



--------------------------------------------------------------------------------



 



action by, any Person or notice to or filing with, any Person is required
(x) for the pledge by such Pledgor of the Pledged Collateral pursuant to this
Pledge Agreement or for the execution, delivery or performance of this Pledge
Agreement by such Pledgor or (y) for the exercise by the Administrative Agent of
the voting or other rights provided for in this Pledge Agreement or the remedies
in respect of the Pledged Collateral pursuant to this Pledge Agreement (except
as may be required in connection with any disposition of any portion of the
Pledged Collateral by laws affecting the offering and sale of securities
generally).
          (m) The pledge, assignment and delivery of the Pledged Collateral
together with duly executed, undated instruments of transfer or assignment
endorsed in blank pursuant to this Pledge Agreement will create a valid first
priority Lien on and a first priority perfected security interest in the Pledged
Collateral and the proceeds thereof, securing the payment of the Secured
Obligations and no filing or other action is necessary to perfect or protect
such security interest, except that (i) the filing of a financing statement, the
taking of possession or some other action may be required under the Uniform
Commercial Code as in effect in the State of organization of the applicable
Pledgor (as in effect in the applicable jurisdiction, the “UCC”) to perfect a
security interest in certain proceeds of the Pledged Collateral that do not
constitute certificated securities or instruments, and (ii) the filing of a
financing statement under the UCC may be required to perfect a security interest
in any Pledged Collateral that constitutes “investment property” (other than
certificated securities) with respect to which the Administrative Agent does not
have “control” (as such terms are defined in the UCC).
          (n) This Pledge Agreement has been duly authorized, executed and
delivered by each Pledgor and constitutes a legal, valid and binding obligation
of such Pledgor enforceable against such Pledgor in accordance with its terms.
     The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Pledge Agreement.
     6. Covenants. Each Pledgor covenants and agrees that from and after the
date of this Pledge Agreement and until the payment and performance in full of
all of the Secured Obligations of such Pledgor:
          (a) Such Pledgor shall not sell, assign, transfer, pledge or otherwise
encumber any of its rights in or to its Pledged Collateral or any unpaid
dividends or other distributions or payments with respect thereto except
pursuant to this Pledge Agreement.
          (b) Such Pledgor will not cause or permit any issuer of any Pledged
Interests to issue or grant any warrants, stock options of any nature or other
instruments convertible into such ownership interests or sell or transfer any
such ownership interests owned or held by it.
          (c) Such Pledgor will, at its own cost and expense, promptly execute,
acknowledge and deliver all such instruments and take all such action as the
Administrative Agent from time to time may request in order to perfect and
protect the pledge and security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to the Pledged Collateral.

6



--------------------------------------------------------------------------------



 



          (d) Such Pledgor has and will, at its own cost and expense, defend the
title to its Pledged Collateral and the pledge and security interest of the
Administrative Agent thereon against the claim of any Person and will maintain
and preserve such pledge and security interest.
          (e) Such Pledgor will pay all taxes, assessments and charges levied,
assessed or imposed upon its Pledged Collateral before the same become
delinquent or become liens, assessments, levies or charges upon any of its
Pledged Collateral except where the same may be contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided.
     7. Adjustments and Distributions Concerning Pledged Collateral. Should the
Pledged Collateral, or any part thereof, ever be converted in any manner by any
Pledgor into another type of property or any money or other proceeds ever be
paid or delivered to any Pledgor as a result of such Pledgor’s rights in the
Pledged Collateral, then in any such event (except as expressly provided in
Section 8 hereof), all such property, money and other proceeds shall promptly be
and become part of the Pledged Collateral, and each Pledgor covenants and agrees
to forthwith pay and deliver all money so received to the Administrative Agent,
for the benefit of the Secured Parties, as Pledged Collateral hereunder; and, if
the Administrative Agent deems it necessary and so requests, to properly
endorse, assign or transfer any and all such other proceeds to the
Administrative Agent and to deliver to the Administrative Agent any and all such
other proceeds which require perfection by possession under the UCC. With
respect to any of such property of a kind requiring an additional security
agreement, financing statement or other writing to perfect a security interest
therein in favor of the Administrative Agent, each Pledgor will forthwith
execute and deliver to the Administrative Agent, or cause to be executed and
delivered to the Administrative Agent, whatever the Administrative Agent shall
deem necessary or proper for such purposes.
     8. Pledgors’ Rights; Termination Of Rights.
          (a) As long as no Event of Default shall have occurred and be
continuing:
          (i) Each Pledgor shall have the right, from time to time, to vote and
give consents with respect to its Pledged Collateral or any part thereof for all
purposes not inconsistent with the provisions of the Credit Agreement; provided,
that, without limitation of the foregoing, no vote shall be cast, and no consent
shall be given or action taken, by any Pledgor without the prior written consent
of the Administrative Agent that would authorize or effect: (A) the dissolution
or liquidation, in whole or in part, of any issuer of the Pledged Collateral,
(B) the consolidation or merger of any issuer of the Pledged Collateral with any
other Person (other than any Pledgor), (C) the sale or other disposition outside
the ordinary course of business of any material portion of the assets of any
issuer of the Pledged Collateral or any business or division thereof, (D) any
change in the authorized number of shares or partnership interests, the stated
capital or the authorized shares or partner interest capital of either issuer of
the Pledged Collateral or the issuance of any additional shares of capital stock
or partnership interests thereof, or

7



--------------------------------------------------------------------------------



 



(E) the alteration of the voting rights with respect to the capital stock or
partnership interests of either issuer of the Pledged Collateral; and
          (ii) Each Pledgor shall be entitled, from time to time, to collect and
receive for its own use all dividends, distributions and other amounts paid in
respect of its Pledged Collateral to the extent not inconsistent with the
provisions of the Credit Agreement, other than any and all: (A) dividends or
other distributions paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any of its Pledged Collateral, (B) dividends and
other distributions paid or payable in cash in respect of any of its Pledged
Collateral in connection with a partial or total liquidation, dissolution or a
reduction in capital, capital surplus or paid in capital, and (C) cash paid,
payable or otherwise distributed in redemption of, or in exchange for, any of
its Pledged Collateral; provided, that until actually paid all rights to such
dividends or distributions shall remain subject to the pledge and security
interest created by this Pledge Agreement.
          (b) All dividends (other than such cash dividends as are permitted to
be paid to the Pledgors in accordance with Section 8(a)(ii) above) and all other
distributions in respect of any of the Pledged Collateral, whenever paid or
made, shall be delivered to the Administrative Agent to hold as Pledged
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Administrative Agent, be segregated from the other property or
funds of such Pledgor, and be forthwith delivered promptly to the Administrative
Agent as Pledged Collateral of such Pledgor in the same form as so received
(with any necessary endorsement or assignment).
          (c) Upon the occurrence of an Event of Default and during the
continuation thereof, all of Pledgors’ rights to exercise voting and other
consensual rights pursuant to Section 8(a)(i) hereof and all of Pledgors’ rights
to receive any cash dividends and distributions pursuant to Section 8(a)(ii)
hereof shall cease and all such rights shall thereupon become vested in the
Administrative Agent, for the benefit of the Secured Parties, who shall have the
sole and exclusive right to exercise the voting and other consensual rights
which the Pledgors would otherwise be authorized to exercise pursuant to
Section 8(a)(i) hereof and to receive and retain the dividends and distributions
which the Pledgors would otherwise be authorized to receive and retain pursuant
to Section 8(a)(ii) hereof. Upon the occurrence of an Event of Default and
during the continuation thereof, each Pledgor shall pay over to the
Administrative Agent, for the benefit of the Secured Parties, any dividends
received by such Pledgor with respect to its Pledged Collateral and any and all
money and other property paid over to or received by the Administrative Agent
shall be retained by the Administrative Agent, for the benefit of the Secured
Parties, as Pledged Collateral hereunder.
     9. Default. The Pledgors shall be in default under this Pledge Agreement
upon the happening of any of the following events or conditions (hereinafter
referred to as an “Event of Default”):
          (i) The occurrence of an “Event of Default” as defined in the Credit
Agreement;

8



--------------------------------------------------------------------------------



 



          (ii) The filing of any financing statement with regard to the Pledged
Collateral, or the attachment of any additional pledge, security interest, lien,
levy, attachment or other encumbrance on any portion of the Pledged Collateral,
for the benefit of any Person other than the Administrative Agent, and the
failure of the Pledgors to cause such encumbrance to be satisfied, terminated or
otherwise removed of record within 10 Business Days after notice thereof shall
have been given to Pledgors by the Administrative Agent;
          (iii) Any of the representatives and warranties set forth in this
Pledge Agreement shall prove to be incorrect in any material respect; or
          (iv) The failure of any Pledgor to observe any of its respective
covenants set forth in this Pledge Agreement and the continuation of such
failure for 30 days after notice thereof shall have been given to such Pledgor
by the Administrative Agent.
     10. Remedies Upon An Event Of Default.
          (a) Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may exercise all rights of a
secured party under the UCC (whether or not the UCC applies to the affected
collateral). In addition, the Administrative Agent is hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, exercise the voting rights with
respect thereto, collect and receive all cash dividends and other distributions
made thereon, sell in one or more sales after ten (10) days’ notice of the time
and place of any public sale or of the time after which a private sale is to
take place (which notice each Pledgor agrees is commercially reasonable), but
without any previous notice or advertisement, the whole or any part of the
Pledged Collateral and otherwise act with respect to the Pledged Collateral as
though the Administrative Agent was the legal and record owner thereof. Each
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent,
for the benefit of the Secured Parties, as the proxy and attorney-in-fact of
such Pledgor with respect to the Pledged Collateral, with full power of
substitution to exercise any of the rights provided in the preceding sentence;
provided, that the Administrative Agent shall not have any duty to exercise any
such right or to preserve the same and shall not be liable for any failure to do
so or for any delay in doing so. Any sale shall be made at a public or private
sale at the Administrative Agent’s offices or elsewhere to be named in the
notice of sale, either for cash or upon credit or for future delivery at such
price as the Administrative Agent may deem reasonable, and any Secured Party may
be the purchaser at any public sale of the whole or any part of the Pledged
Collateral so sold and hold the same thereafter in its own right free from any
claim of any Pledgor or any right of redemption, which each Pledgor hereby
waives to the extent permitted by applicable law. Each sale shall be made to the
highest bidder, but the Administrative Agent reserves the right to reject any
and all bids at such sale which, in its discretion, it shall deem inadequate.
Demands of performance, except as otherwise herein specifically provided for,
notices of sale, advertisements and the presence of property at sale are hereby
waived and any sale hereunder may be conducted by an auctioneer or any officer
or agent of the Administrative Agent.

9



--------------------------------------------------------------------------------



 



          (b) If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to the
Administrative Agent, in its discretion, the unlikelihood of the proceeds of the
sales of the whole of the Pledged Collateral being sufficient to discharge all
the Secured Obligations, the Administrative Agent may, on one or more occasions
and in its discretion, postpone any of said sales by public announcement at the
time of sale or the time of previous postponement of sale, and no other notice
of such postponement or postponements of sale need be given, any other notice
being hereby waived; provided, that any sale or sales made after such
postponement shall be after not less than five (5) days’ notice from the
Administrative Agent to any such Pledgor.
          (c) If, at any time that the Administrative Agent shall determine to
exercise its rights to sell the whole or any part of the Pledged Collateral
hereunder, such Pledged Collateral or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under applicable securities
laws and regulations (the “Securities Laws”), the Administrative Agent may, in
its discretion (subject only to applicable requirements of law), sell such
Pledged Collateral or part thereof by private sale in such manner and under such
circumstances as the Administrative Agent may deem necessary or advisable, but
subject to the other requirements of this Section 10, and shall not be required
to effect such registration or to cause the same to be effected. Without
limiting the generality of the foregoing, in any such event the Administrative
Agent in its discretion (i) may, in accordance with the Securities Laws, proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or part thereof could be or shall
have been filed under said Securities Laws, (ii) may approach and negotiate with
a single possible purchaser to effect such sale, (iii) may restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment and not with a view to the distribution or sale
of such Pledged Collateral or part thereof, and (iv) may place all or any part
of the Pledged Collateral with an investment banking firm for private placement,
which firm shall be entitled to purchase all or any part of the Pledged
Collateral for its own account. If any of the Pledged Collateral shall not be
freely distributable to the public without registration under the Securities
Laws, then the Administrative Agent shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject to
applicable requirements of law), may require that any sale hereunder (including
a sale at auction) be conducted subject to restrictions (i) as to the financial
sophistication and ability of any Person permitted to bid or purchase at any
such sale, (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof, (iii) as to the representations required to be made by
each Person bidding or purchasing at such sale relating to that Person’s access
to financial information about any issuer of the Pledged Collateral so sold and
such Person’s intentions as to the holding of the Pledged Collateral so sold for
investment, for its own account, and not with a view to the distribution
thereof, and (iv) as to such other matters as the Administrative Agent may, in
its discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the UCC and other laws affecting the enforcement of creditors’ rights and all
applicable Securities Laws.

10



--------------------------------------------------------------------------------



 



          (d) Each Pledgor acknowledges that, notwithstanding the legal
availability of a private sale or a sale subject to the restrictions described
above in paragraph (c), the Administrative Agent may, in its discretion, elect
to register any or all the Pledged Collateral under the Securities Laws. Each
Pledgor, however, recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof. Each Pledgor also acknowledges
that any such private sale may result in prices and other terms less favorable
to the seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the registrant to register such securities
for public sale under the Securities Laws, even if each Pledgor would agree to
do so.
          (e) Following the occurrence and during the continuation of an Event
of Default any cash held by the Administrative Agent as Pledged Collateral and
all cash proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter be
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 13 hereof) in whole or in part by the Administrative Agent
for the benefit of the Secured Parties. Any surplus of such cash or cash
proceeds held by the Administrative Agent and remaining after payment in full of
all the Secured Obligations shall be paid over to the Pledgors or to whomsoever
may be lawfully entitled to receive such surplus.
          (f) Each Pledgor agrees that following the occurrence and during the
continuation of an Event of Default it will not at any time plead, claim or take
the benefit of any appraisal, valuation, stay, extension, moratorium or
redemption law now or hereafter in force in order to prevent or delay the
enforcement of this Pledge Agreement, or the absolute sale of the whole or any
part of the Pledged Collateral or the possession thereof by any purchaser at any
sale hereunder, and each Pledgor waives the benefit of all such laws to the
extent it lawfully may do so. Each Pledgor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Pledge Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers, or remedies. No
failure or delay on the part of the Administrative Agent to exercise any such
right, power or remedy and no notice or demand which may be given to or made
upon any Pledgor by the Administrative Agent with respect to any such remedies
shall operate as a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exercise any power or remedy hereunder, without
notice or demand, or prejudice its rights as against any Pledgor in any respect.
Each Pledgor waives all claims, damages and demands against the Administrative
Agent arising out of the repossession, retention or sale of the Pledged
Collateral.
     11. Power Of Attorney. Each Pledgor appoints the Administrative Agent, or
any other Person whom the Administrative Agent may designate, as each Pledgor’s
true and lawful attorney-in-fact, with, upon the occurrence of an Event of
Default, power to endorse each Pledgor’s name on any checks, notes, acceptances,
money orders, drafts or other form of

11



--------------------------------------------------------------------------------



 



payment or security representing a portion of the Pledged Collateral that may
come into the Administrative Agent’s possession and to do all things necessary
to carry out the terms of this Pledge Agreement. Each Pledgor ratifies and
approves all such acts of such attorney-in-fact. Neither the Administrative
Agent nor any other Person designated by the Administrative Agent as
attorney-in-fact hereunder will be liable for any acts or omissions, nor for any
errors of judgment or mistakes of fact or law. This power, coupled with an
interest, is irrevocable until the payment in full of all Secured Obligations of
each Pledgor.
     12. Administrative Agent’s Right To Take Action. In the event that any
Pledgor fails or refuses promptly after demand to perform any of its obligations
set forth herein, including, without limitation, its obligation pursuant to
Section 6(e) hereof to pay taxes, assessments and other charges levied, assessed
or imposed on the Pledged Collateral, or otherwise fails or refuses after demand
to pay any amount necessary for the preservation and protection of the Pledged
Collateral, the Administrative Agent shall have the right, without obligation,
to do all things reasonably necessary or advisable to discharge the same
(including, without limitation, to pay any such taxes, assessments, charges or
other sums, together with interest and penalties thereon) and any sums paid by
the Administrative Agent, or the cost thereof, including, without limitation,
attorneys’ fees, shall be reimbursed by the Pledgors, to the Administrative
Agent on demand and, until so reimbursed, shall bear interest at the rate for
“Default Interest” chargeable under the Credit Agreement.
     13. Expenses. The Pledgors shall, jointly and severally, pay all reasonable
costs, expenses, taxes and fees (i) incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Pledge Agreement and all certificates, opinions and other documents relating to
these transactions, including, without limitation, the disbursements and
professional fees of counsel to the Administrative Agent, in all cases whether
or not the transactions contemplated hereby shall be consummated; (ii) incurred
by the Administrative Agent in connection with the perfection, registration,
maintenance, administration, custody and preservation of the Pledged Collateral,
including, without limitation, with respect to any and all stamp, intangible or
other taxes that may be payable or determined in the future to be payable in
connection with this Pledge Agreement and all other documents executed or
delivered in connection herewith, and relating to releases and consents; and
(iii) incurred by any of the Secured Parties in connection with or after the
occurrence of any Event of Default, including, without limitation, in connection
with (a) the negotiation, preparation, execution and delivery of any waiver,
amendment or consent by the Secured Parties, (b) the negotiation of any
restructuring or workout transaction, and the preparation, execution and
delivery of any documents prepared in connection therewith, and (c) enforcement
or foreclosure with respect to this Pledge Agreement, and in all such cases such
costs, expenses, taxes and fees shall include, without limitation, the
disbursements and reasonable professional fees actually incurred of counsel to
any Secured Party. To the extent that any such fees and expenses are subject to
value added taxes, such taxes will be paid by the Pledgors. To the extent
reimbursement is sought pursuant to this Section 13 or any other document
executed pursuant hereto, the Secured Parties shall submit to the Pledgors a
statement of expenses to be paid by the Pledgors. Such expenses shall be due and
payable within five (5) days of the date of the original statement to the extent
that such Secured Party is entitled to such reimbursement.

12



--------------------------------------------------------------------------------



 



     14. Indemnity. The Pledgors, jointly and severally, will indemnify and hold
harmless each of the Secured Parties and each of their respective employees,
representatives, counsel, officers and directors from and against any and all
claims, liabilities, investigations, losses, damages, actions, and demands
(collectively, “claims”) by any party against the Secured Parties or any of them
resulting from any breach or alleged breach by any Pledgor of any representation
or warranty made hereunder, or otherwise arising out of this Pledge Agreement,
except (i) to the extent such claims arise out of any violation or alleged
violation of any Securities Laws by any Secured Party for actions taken or
failed to be taken by such Secured Party in connection with the registration,
attempted registration, offer, sale or other disposition of the Pledged
Collateral pursuant to Section 10 hereof, and (ii) as to any Secured Party to
the extent such Secured Party is finally judicially determined to have acted or
failed to act with gross negligence or willful misconduct. This Section 14 shall
survive termination of this Pledge Agreement.
     15. Limitation On the Administrative Agent’s Duty In Respect Of Pledged
Collateral. The Administrative Agent shall use reasonable care with respect to
the Pledged Collateral in its possession or under its control. The powers
conferred on the Administrative Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or any income thereon, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Collateral, whether or not the Administrative Agent, or
any other Secured Party has or is deemed to have knowledge of such matters, or
as to the taking of any necessary steps to preserve rights against any parties
or any other rights pertaining to any Pledged Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property.
     16. Security Interest Absolute. All rights of the Administrative Agent and
security interests hereunder, and all obligations of each Pledgor hereunder,
shall be absolute and unconditional irrespective of:
          (a) any lack of validity or enforceability of any of the Secured
Obligations;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Pledgor or any of its subsidiaries or
otherwise;
          (c) any taking, exchange, release or non-perfection of any other
collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

13



--------------------------------------------------------------------------------



 



          (d) any manner of application of collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any collateral for all or any part of the Secured Obligations or
any other assets of any Pledgor or any of its Subsidiaries;
          (e) any change, restructuring or termination of the organizational
structure or existence of any Pledgor or any of its Subsidiaries; or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor or a third party pledgor.
     17. Reinstatement. This Pledge Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Pledgor for liquidation or reorganization, should any Pledgor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     18. Successors And Assigns. This Pledge Agreement and all obligations of
each Pledgor hereunder shall be binding upon the successors and assigns of such
Pledgor (including any debtor-in-possession on behalf of such Pledgor) and
shall, together with the rights and remedies of the Administrative Agent, for
the benefit of the Secured Parties, hereunder, inure to the benefit of the
Administrative Agent, the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the pledge and security interest granted to the Administrative
Agent, for the benefit of the Secured Parties, hereunder. No Pledgor may assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Pledge Agreement.
     19. Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent of any kind in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
are cumulative and are not exclusive of any rights or remedies that it or the
Secured Parties would otherwise have. No waiver of any provision of this Pledge
Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) below,
and then such waiver and consent shall be effective only in the specific

14



--------------------------------------------------------------------------------



 



instance and for the purpose for which given. No notice or demand on any Pledgor
in any case shall entitle such Pledgor to any other or further notice in similar
or other circumstances.
          (b) Neither this Pledge Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Pledgors with respect to which such waiver, amendment or
modification relates and the Administrative Agent.
     20. Severability. Any provision of this Pledge Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     21. Notices. All notices, requests and other communications to the Pledgors
or Administrative Agent hereunder shall be delivered in the manner required by
the Credit Agreement and shall be sufficiently given to any Pledgor if addressed
or delivered in care of the Parent Borrower at its address and telecopier number
specified in the Credit Agreement. All such notices and communications shall be
deemed to have been duly given at the times set forth in the Credit Agreement.
     22. Counterparts; Integration. This Pledge Agreement may be executed by one
or more of the parties to this Pledge Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This Pledge
Agreement constitutes the entire agreement among the parties hereto regarding
the subject matters hereof and supersedes all prior agreements and
understandings, oral or written, regarding such subject matter.
     23. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Pledge Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Georgia.
          (b) Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
courts located within the Northern District in the State of Georgia, and of any
state court of the State of Georgia located in Atlanta, Georgia and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Pledge Agreement or the transactions contemplated hereby, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each
Pledgor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Pledge Agreement shall
affect any right that the

15



--------------------------------------------------------------------------------



 



Administrative Agent may otherwise have to bring any action or proceeding
relating to this Pledge Agreement against any Pledgor or its properties in the
courts of any jurisdiction.
          (c) Each Pledgor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each Pledgor irrevocably consents to the service of process in the
manner provided for notices in the Credit Agreement. Nothing in this Pledge
Agreement will affect the right of the Administrative Agent to serve process in
any other manner permitted by law.
     24. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS PLEDGE
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     25. Benefit of Secured Parties. All pledges and security interests granted
or contemplated hereby shall be for the benefit of the Secured Parties, and all
proceeds or payments realized from Pledged Collateral in accordance herewith
shall be applied to the Secured Obligations in accordance with terms of the
Credit Agreement.
     26. Termination of this Pledge Agreement. No termination or cancellation
(regardless of cause or procedure) of the Credit Agreement shall in any way
affect or impair the powers, obligations, duties, rights and liabilities of the
parties hereto in any way with respect to (i) any transaction or event occurring
prior to such termination or cancellation, (ii) the Pledged Collateral, or
(iii) any Pledgor’s undertakings, agreements, covenants, warranties and
representations contained in this Pledge Agreement and all such undertakings,
agreements, covenants, warranties and representations shall survive such
termination or cancellation until the payment and performance, in full, of all
Secured Obligations of the Pledgors and the termination of all commitments to
lend or issue letters of credit under the Credit Agreement. Subject to
Section 17 hereof, this Pledge Agreement and the security interests granted
hereunder shall terminate when (i) all of the Secured Obligations have been paid
in full in cash, (ii) the Lenders have no further commitment to lend under the
Credit Agreement, and (iii) the “LC Exposure” under the Credit Agreement has
been reduced to zero and the Issuing Bank under the Credit Agreement has no
further obligation to issue Letters of Credit under the Credit Agreement.

16



--------------------------------------------------------------------------------



 



Upon such termination, the Administrative Agent shall return all Pledged
Collateral in its possession to the respective Pledgors and will, at the sole
cost and expense of the Pledgors, execute such documents, without recourse or
warranty, as Pledgors deem reasonably necessary to release any interests held by
the Administrative Agent in the Pledged Collateral.
     27. Approvals, Consents and Waivers with Respect to Pledge. Each of the
Subsidiary Pledgors confirms that (x) the creation of the Lien on, and the
security interest in, the portion of the Pledged Collateral being pledged by it,
and (y) any subsequent transfers or assignments thereof in connection with the
exercise of the rights and remedies granted to the Administrative Agent and the
Secured Parties pursuant to Section 10, do not require any approvals or
consents, or any waivers of any restrictions or limitations, applicable to such
actions, except such approvals, consents and waivers that have been granted and
are in full force and effect, and copies of which approvals, consents and
waivers have been delivered to the Administrative Agent.
     28. Pledge Supplements. Each Pledge Supplement executed and delivered with
respect to this Pledge Agreement shall become and be a part of this Pledge
Agreement with the same force and effect as though originally included as part
of this Pledge Agreement, and shall be subject to all terms and conditions
hereof. No amendment, consent, approval or other action by any of the other
Pledgors shall be required under this Pledge Agreement in order for such Pledge
Supplement to become effective as provided herein.
[Signature Pages Follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Pledge Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

                  ENERGYSOUTH, INC.    
 
           
 
  By:
Name:   /s/ Charles P. Huffman
 
Charles P. Huffman    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
                ENERGYSOUTH MIDSTREAM, INC.    
 
           
 
  By:
Name:   /s/ Charles P. Huffman
 
Charles P. Huffman    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
                ENERGYSOUTH SERVICES, INC.    
 
           
 
  By:
Name:   /s/ Charles P. Huffman
 
Charles P. Huffman    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
                MGS MARKETING SERVICES, INC.    
 
           
 
  By:
Name:   /s/ Charles P. Huffman
 
Charles P. Huffman    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to:    
 
        REGIONS BANK,     as Administrative Agent    
 
       
By:
Name:
  /s/ Edward Midyett
 
Edward Midyett    
Title:
  Vice President    

 